Citation Nr: 1717629	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of bladder cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He had meritorious service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2014 rating decision of a VA Regional Office (RO) that, in pertinent part, denied entitlement to service connection for tinnitus and bladder cancer.  

Following review of the record, the issue of entitlement to service connection for bladder cancer, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of the Veteran's service.

2.  The Veteran is competent to report that he has experienced ringing in the ears since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(a)(b), 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).

Factual Background and Legal Analysis

The Veteran served on active duty with a military occupational specialty of motion picture photographer.  Service personnel records reflect that his decorations and citations included the Purple Heart, Bronze Star Medal w/"V" Device, Vietnam Service Medal w/Bronze Service Star and Marksman Badge w/Rifle Bar.  In statements in the record, he asserts that he was a combat veteran serving as a combat photographer that placed him in infantry units in the combat zone under fire.  The Veteran maintains that in open barracks at Long Than he was positioned fairly close to where the artillery batteries were located, and that he was exposed to daily and nightly 105 and 175 Howitzers, and that he was subjected to small arms fire, grenades and mortars in the field.  He reports that he did not remember having any ear protection, and in fact no one that he knew would wear ear protection for fear of not hearing the enemy approach.  He avers that he was trained on an M14 rifle and spent time with the mobile Riverine force that discharged M79 and 30 and 50 caliber machine guns.  As such, the Board finds that noise exposure is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154 (a) (b) (West 2014).

The Board has carefully reviewed all the evidence in the Veteran's claim file including his written contentions, personnel records, and VA clinical reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1389-81 (Fed. Cir. 2000).

In this case, the evidence demonstrates a current diagnosis of tinnitus.  Although the Board is presented with no record of complaints of ringing in the ears in service or for many years thereafter, the Veteran's personnel records and his report of his military duties evidence significant noise exposure during active duty.  As a layperson, he is competent to report that he has experienced ringing in his ears since service.  See Layno v. Brown, 6 Vet.App. 465 (1994).  Although there is significant clinical opinion against the claim, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to noise in the military and ringing in the ears that continued thereafter.  Therefore, after review of the record, the Board finds that evidence is in equipoise such that a finding of tinnitus of service onset may be conceded.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  The benefit of the doubt is thus resolved in favor of the Veteran in this matter in granting service connection for tinnitus.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is granted. 


REMAND

At the outset, the Board observes that it does not appear that the Veteran has been sent a duty-to-assist letter addressing his claim of entitlement to service connection for residuals of bladder cancer, to include as due to Agent Orange/herbicide exposure.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As such, the claim must be remanded for proper Veterans Claims Assistance Act of 2000 (VCAA) notification.  

The Veteran asserts that he developed bladder cancer as the result of exposure to Agent Orange during active service in Vietnam.  The record reflects that a letter dated in September 2015 was received from L. J. Bryant, M.D., the Veteran's treating physician, stating that he had a history of bladder cancer.  The physician opined that based on his medical history, the Veteran had no risk factors for urothelial carcinoma except for exposure to the known carcinogen Agent Orange during his military service in Vietnam.  

Review of the record discloses that the Veteran has not been afforded a VA examination specific to his bladder.  In this case, VA must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to Agent Orange (see 38 C.F.R. § 3.309(e) (2016)), but must also ascertain whether the disability was otherwise the result of active service and exposure to Agent Orange therein.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Under the circumstances, the case will be remanded for a specialist examination, to include a medical opinion as to whether exposure to Agent Orange/herbicides may be implicated in the development of the Veteran's bladder cancer.  See Hyder v. Derwinski, 1 Vet.App. 221; (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991)

Additionally, the Veteran is service connected for diabetes mellitus, type II.  VA is required to consider all issues reasonably raised by a Veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  This includes a disorder made chronically worse by service-connected disability.  Allen v. Brown 7 Vet.App. 439, 448 (1995).  As such, whether bladder cancer is secondary to or is aggravated by service-connected type II diabetes must also be addressed.  Therefore, the VA examination that will be requested should also address bladder cancer on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for bladder cancer, to include as due to Agent Orange exposure.

2.  The RO must schedule the Veteran for an examination by a VA PHYSICIAN WHO IS A SPECIALIST IN AGENT ORANGE-RELATED DISEASES OR TO A VA ONCOLOGIST for a review of the record and a medical opinion.  The physician's specialty should be noted.  Access to VBMS/Virtual VA must be made available to the examiner.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and assertions.  Any special studies or tests should be accomplished.  After a thorough review of the evidence and a physical examination, the examiner should respond to the following questions: 

a) Is it at least as likely as not (a 50 percent probability or better) the Veteran's bladder cancer is reasonably etiologically related to Agent Orange/herbicide exposure in Vietnam, or any other incident of service, or whether bladder cancer is more likely of post service onset and unrelated to service and exposure to Agent Orange/herbicides therein?

b) Is it at least as likely as not (a 50 percent probability or better) that bladder cancer is proximately due to or the result (secondary to) the service-connected type II diabetes.  If not, is it at least as likely as not that bladder cancer was aggravated or made chronically worse by service-connected type II diabetes? 

The report of the examination should be comprehensive and contain a well-rationalized opinion in a detailed narrative report. 

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


